                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

CAREER COUNSELING, INC. d/b/a                      )
SNELLING STAFFNG SERVICES, a                       )
South Carolina corporation, individually and       )
as the representative of a class of similarly-     )
situated persons,                                  )   Civil Action No.: 3:15-cv-05061-JMC
                                                   )
                               Plaintiff,          )   CLASS ACTION
                                                   )
               v.                                  )
                                                   )
AMSTERDAM PRINTING & LITHO,                        )
INC., TAYLOR CORPORATION and                       )
JOHN DOES 1-10,                                    )
                                                   )
                             Defendants.           )

                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, Career Counseling, Inc., and

Defendants, Amsterdam Printing & Litho, Inc. and Taylor Corporation, through their

undersigned attorneys, hereby stipulate to the dismissal of this action without prejudice, each

party to bear its own costs and fees.



Dated: October 23, 2018                          Respectfully submitted,

                                                 CAREER COUNSELING, INC. d/b/a SNELLING
                                                 STAFFING SERVICES, individually and as the
                                                 representative of a class of similarly-situated
                                                 persons.

                                                 By: s/John G. Felder, Jr.
                                                 John G. Felder, Jr.
                                                 McGOWAN HOOD FELDER
                                                 1517 Hampton St.
                                                 Columbia, SC 29201
                                                 Telephone: 803-779-0100
Ryan M. Kelly (Pro hac vice)
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847-368-1500

Attorneys for Plaintiff and the Class

/s/ W. Allen Nickles III
NICKLES LAW FIRM, LLC
W. Allen Nickles III, Fed. ID No. 2541
1122 Lady Street, Suite 610
Columbia, South Carolina 29201
Telephone: (803) 779-8080
Email: wanickles@nickleslaw.com

LAW OFFICES OF JONATHAN M. HARVEY
Jonathan Harvey, Fed ID No. 1759
1701 Richland Street
Columbia, South Carolina 29201
Telephone: (803) 779-3363
Facsimile: (803) 779-3364
Email: harveylawfirm@gmail.com

COPILEVITZ & CANTER, LLC
William E. Raney, MO #46954 (Pro hac vice)
Kellie Mitchell Bubeck, MO #65573 (Pro hac vice)
310 W. 20th Street, Suite 300
Kansas City, Missouri 64108
Telephone: (816) 472-9000
Facsimile: (816) 472-5000
Email: braney@cckc-law.com
       kmitchell@cckc-law.com

Attorneys for Defendants Amsterdam Printing
& Litho, Inc. and Taylor Corporation




   2
                                CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system.


                                             s/ John G. Felder, Jr.




                                                3
